Citation Nr: 0921639	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  00-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.  Entitlement to an increased rating for left knee 
disability, rated as 20 percent for subluxation and 
instability (and rated in combination with arthritis of the 
left knee as 30 percent disabling), for the period prior to 
January 27, 2004.

4.  Entitlement to an increased rating for left knee 
disability, rated as 10 percent for arthritis (and rated in 
combination with subluxation and instability as 30 percent 
disabling), for the period prior to January 27, 2004.

4.  Entitlement to a rating in excess of 30 percent for a 
total left knee replacement from March 1, 2005.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued a 20 percent 
evaluation for recurrent subluxation or lateral instability 
of the left knee under Diagnostic Code 5257.  The appeal also 
concerns a December 2004 rating decision, where the RO 
determined that new and material evidence had not been 
submitted to warrant reopening claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.

The left knee claim was previously before the Board in 
September 1999, at which time it was remanded to afford due 
process.  A separate 10 percent rating was assigned for 
limitation of flexion due to arthritis, pursuant to 
Diagnostic Code 5003-5261.  Considering that assigned rating 
together with the rating for instability, a combined 30 
percent evaluation for the Veteran's left knee was resulted.  
The case was again before the Board in August 2001, at which 
time it was remanded to afford due process and other 
development.  A March 2004 rating decision assigned staged 
ratings for the Veteran after taking into consideration his 
left total knee replacement.  An April 2006 Board remand 
unfortunately did not take into account that the staged 
ratings created two periods of evaluation for the Veteran's 
increased rating claim.  As such the April 2006 remand, for 
due process, addressed the issue as entitlement to an 
increased rating for a left knee disability, rated in 
combination as 30 percent disabling, for the period prior to 
knee replacement surgery on January 27, 2004 only.  The 
issues listed above, which include a claim for entitlement to 
a rating in excess of 30 percent after March 1, 2005, are an 
accurate description of the issues on appeal.  (Further 
discussion of the procedural history is discussed in the body 
of this decision).

The Board notes that in the May 2005 statement of the case, 
the RO reopened and then denied the claims for service 
connection for bilateral hearing loss and tinnitus.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. 
Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim. 

The Veteran, through his representative submitted additional 
evidence, accompanied by a waiver of RO consideration, in May 
2009.  The Board considered this evidence in this appeal.

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for tinnitus, 
and entitlement to a rating in excess of 30 percent for a 
total left knee replacement from March 1, 2005 are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The September 1999 Board decision that denied a claim of 
entitlement to service connection for bilateral hearing loss 
was not appealed and is final.

2.  The evidence received since that September 1999 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bilateral hearing loss 
and raises a reasonable possibility of substantiating the 
claim.

3.  The September 1999 rating decision that denied a claim of 
entitlement to service connection for tinnitus was appealed, 
but that appeal was withdrawn in May 2001, making the rating 
decision final.

4.  The evidence received since that September 1999 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for tinnitus and raises a 
reasonable possibility of substantiating the claim.

5.  The medical evidence of the Veteran's left knee 
disability, prior to January 27, 2004, demonstrates a 
moderate impairment of the knee, with evidence of some 
anterior/posterior instability, but no medial lateral 
instability; and medical evidence showed that the Veteran's 
left knee flexion was limited to 80 degrees and his extension 
was five degrees from full extension.

6.  The Veteran's degenerative arthritis did not limit the 
flexion of his left knee to 45 degrees and did not affect 
more than one major joint, prior to January 27, 2004. 

7.  Prior to January 27, 2004, residuals of a left knee 
meniscectomy with instability was not productive of scar that 
was larger than 4 inches, painful to palpation, unstable, or 
associated with a limitation of function of the left knee.

8.  Since March 1, 2005, residuals of a total left knee 
replacement are manifested by a superficial scar which caused 
complaints of pain and findings of "minimal discomfort" on 
examination, but was stable, not associated with limitation 
of function, not disfiguring, and 9 inches in length.




CONCLUSION OF LAW

1.  New and material evidence has been received since the 
final denial in September 1999 and the claim of entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence has been received since the 
final denial in September 1999 and the claim of entitlement 
to service connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Prior to January 27, 2004, the criteria for a disability 
rating in excess of 20 percent for instability and 
subluxation of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 (2008).

4.  Prior to January 27, 2004, the criteria for an initial 
rating in excess of 10 percent for degenerative arthritis of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2008). 

5.  The criteria for a separate compensable evaluation for 
scar of the left knee were not met for the period prior to 
January 27, 2004.  38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Code 7804 (effective prior to and 
after August 30, 2002 and October 23, 2008).

6.  The criteria for a separate 10 percent evaluation for 
scar of the left knee have been met for the period from March 
1, 2005.  38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Code 7804 (effective prior to and after 
August 30, 2002 and October 23, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

The claims on appeal were previously remanded to account for 
inadequate notice.  In June 2004 the RO attempted to provide 
notice regarding what information and evidence is needed to 
substantiate his claims for service connection, to include 
the need to submit new and material evidence to reopen the 
claims, in accordance with Kent; however, the RO did not 
supply the Veteran with an adequate description of the 
previous bases for denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Due to the favorable decision regarding the 
Veteran's claims to reopen his claims for service connection, 
this inadequate notice did not injure the Veteran, and is 
harmless.

The June 2004 letter also provided notice to the Veteran 
regarding what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  An August 2007 letter provided the Veteran 
with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disabilities.  The August 2007 letter also advised 
the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity, and additional disablement 
caused by his disability.  The claims were last adjudicated 
in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records and VA examination 
reports.

In this case, the Board notes that the decision on appeal was 
decided before the enactment of the VCAA, and the notice 
letters provided do not fully comply with the 2008 holding of 
the Court in Vazquez, supra.  However, the Board finds that 
any insufficiency in the timing or content of the notices in 
this case is not prejudicial to the Veteran.  In this regard, 
the Veteran was provided sufficient notice of the need to 
submit or advise VA of medical evidence to support his claim, 
and the Veteran did so on numerous occasions, to include 
advising VA of medical procedures that were going to occur in 
the future.  He also described the impact of his disability 
on his daily functioning to VA medical care providers and to 
the VA examiners.  The record also reveals that the Veteran 
left employment due to a heart condition in approximately 
1993 and has not returned to work; thus, his disorder does 
not affect current employment.

The Veteran was an active participant in the claims process 
by submitting medical release forms and evidence, as well as 
providing argument regarding his claim.  He was well aware of 
the need to keep VA informed of his treatment, as he supplied 
private physician treatment regarding all of his claims, as 
the evidence arose.  There has been extensive development of 
the claim, and there is no additional evidence to obtain with 
respect to the issues being decided.  In summary, the Veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter, in relevant part, on 
the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

Hearing Loss

The Veteran was originally denied service connection for 
bilateral hearing loss (claimed as due to exposure to Agent 
Orange) in April 1994.  The RO addressed the Veteran's claim 
on both a direct basis and a presumptive basis, and noted 
that the Veteran's service treatment records were silent in 
regards to any complaints of, treatment for or diagnosis of 
hearing loss.  The Veteran submitted a notice of disagreement 
in August 1994, and the RO issued a statement of the case in 
January 1995.  The Veteran then had a local RO hearing 
regarding his claim, but did not file a written substantive 
appeal.

In a September 1999 decision, the Board chose to liberally 
construe the Veteran's testimony before the local RO to be 
his substantive appeal.  The September 1999 Board decision 
denied the Veteran's claim to service connection for 
bilateral hearing loss (claimed as due to exposure to Agent 
Orange).  The Board noted that bilateral hearing loss was not 
a condition for which statutory presumption of service 
connection applied in regards to exposure to herbicides, that 
the Veteran's service treatment records revealed no 
complaints, treatment or diagnosis of hearing loss, and that 
post-service treatment records first documented hearing loss 
in March 1994.  The Veteran did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  In order to 
substantiate a claim to reopen the Veteran needed to provide 
evidence of a nexus between any current hearing loss and 
service.

The evidence of record at the time of the September 1999 
rating decision included: service treatment records, a March 
1994 VA audio examination which noted bilateral sensorineural 
hearing loss, a July 1995 VA audio examination which noted 
that the Veteran had difficulty hearing and had a history of 
sensorineural hearing loss, and statements from the Veteran 
that he believed his hearing loss was due to his service and 
being around artillery fire.

The Veteran filed the claim to reopen a claim for service 
connection for hearing loss in June 2004.  

Evidence received subsequent to the September 1999 Board 
decision includes: a February 2005 letter from a private 
physician who opined that the Veteran's bilateral hearing 
loss was due to the Veteran's work around artillery while in 
the service, a September 2005 VA audio examination which 
noted bilateral sensorineural hearing loss, a December 2005 
VAMC note which showed the Veteran was being fitted for 
hearing aids, and treatises, provided by the Veteran's 
representative, on noise-induced hearing loss (cochlear 
pathology) and its relationship to military service.

As noted above, evidence submitted for purposes of 
establishing new and material evidence is presumed credible 
solely for such purposes.  Here, some of the new evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that being the private physician's opinion that 
the Veteran's bilateral hearing loss is related to his work 
around artillery in the service, and therefore raises a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has been submitted and the claim is 
reopened.

Tinnitus

The Veteran was originally denied service connection for 
tinnitus in an April 1996 rating decision, where the RO noted 
that the Veteran's service treatment records were negative 
for complaints of or treatment for tinnitus.  In June 1996 
the Veteran filed a notice of disagreement with the rating 
decision.  In September 1999 the Board remanded the claim to 
the RO for issuance of a statement of the case.  The RO 
issued a statement of the case and a rating decision in 
September 1999 continuing the denial of the Veteran's claim 
for service connection for tinnitus.  In the September 1999 
rating decision, the RO noted that there was no evidence that 
the Veteran was ever treated for tinnitus and that there was 
no evidence in the Veteran's service treatment records that 
he had ever complained of, been treated for or been diagnosed 
with tinnitus.  The Veteran issued a substantive appeal in 
November 1999, but withdrew this appeal during testimony at a 
May 2001 Board hearing.  As such, the September 1999 rating 
decision was not appealed and it became final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 
20.1103 (2008).  In order to substantiate a claim to reopen 
the Veteran needed to provide evidence of a nexus between any 
current tinnitus and service.

The evidence of record at the time of the September 1999 
rating decision included: service treatment records, a March 
1994 VA audio examination which noted that the Veteran 
complained of periodic ringing-type tinnitus, a March 1994 
letter from a private physician that noted the Veteran 
complained of changes in hearing, a July 1995 VA audio 
examination which diagnosed the Veteran with intermittent 
ringing in his ears, and statements from the Veteran that he 
believed his tinnitus was due to his service and being around 
artillery fire.

The Veteran filed the claim to reopen a claim for service 
connection for tinnitus in June 2004.

Evidence received subsequent to the September 1999 rating 
decision includes a February 2005 letter from a private 
physician who opined that the Veteran's tinnitus was 
secondary to the Veteran's bilateral hearing loss (and that 
the Veteran's bilateral hearing loss was due to the Veteran's 
work around artillery while in the service).

As noted above, evidence submitted for purposes of 
establishing new and material evidence is presumed credible 
solely for such purposes.  Here, some of the new evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that being the private physician's opinion that 
the Veteran's tinnitus is secondary to his bilateral hearing 
loss which is related to his work around artillery in the 
service, and therefore raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been submitted and the claim is reopened.

B.  Increased Rating for Left Knee Prior to January 27, 2004

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, separate ratings may be assigned for 
separate periods of time based on the facts found. This 
practice is known as "staged" ratings." See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Procedural History

In November 1969 the Veteran was granted service connection 
for a left knee condition, with an evaluation of 10 percent 
disabling, effective August, 7, 1969.  The Veteran's left 
knee was injured in December 1968, when a helicopter door hit 
him.  Service treatment records show that he had internal 
derangement of the left knee post arthorotomy.  A September 
1978 rating decision increased the evaluation of the 
Veteran's left knee condition to 20 percent disabling, 
effective June 9, 1978.  Rating decisions from July 1983, 
March 1985, and January 1994 all continued the Veteran's 
rating for his left knee condition at 20 percent.

The Veteran's claim for an increased rating, currently on 
appeal, was received in June 1995.  An April 1996 rating 
decision continued the Veteran's 20 percent evaluation for 
residuals of a meniscectomy of the left knee with 
instability.  The Veteran filed a notice of disagreement with 
this decision in June 1996.  The Board remanded the claim to 
the RO for issuance of a statement of the case in September 
1999.

The RO then issued a rating decision in September 1999 which 
continued the Veteran's 20 percent evaluation for residuals 
of a meniscectomy of the left knee with instability and 
granted service connection for arthritis of the left knee 
with limitation of motion, evaluated at 10 percent disabling 
from June 16, 1995.  The Veteran filed a substantive appeal 
in November 1999. 

In August 2001 the Board remanded the issue, (retitled as a 
claim for increased rating for a left knee disability, rated 
in combination as 30 percent disabling) so that the Veteran 
could be provided correct notice and a VA examination.  A 
June 2002 rating decision continued the Veteran's 30 percent 
rating.  A March 2004 rating decision took into account the 
Veteran's total left knee replacement and provided an 
evaluation of 100 percent surgical convalescence effective 
January 27, 2004, an evaluation of 100 percent assigned from 
March 1, 2004, and an evaluation of 30 percent assigned from 
March 1, 2005.  This rating decision retitled the Veteran's 
disability to a total left knee replacement.  The description 
of the Veteran's knee disability as a total left knee 
replacement and the 30 percent evaluation assigned from March 
1, 2005 was applied to the Veteran's original left knee 
disability claim (previously titled residuals of a 
meniscectomy of the left knee with instability).  The 
Veteran's 10 percent evaluation for arthritis of the left 
knee ended on January 27, 2004 when the Veteran had his total 
knee replacement, as the replacement of the joint effectively 
corrected the arthritis.

In April 2006 the Board remanded the claim for correct 
notice.  Though the remand classified the claim as simply a 
claim for entitlement to an increased rating for a left knee 
disability, rated in combination as 30 percent disabling, for 
the period prior to knee replacement surgery on January 27, 
2004, the issue of an increased rating for total left knee 
replacement from March 1, 2005 is also on appeal (please see 
the Remand section for this issue).

Background

In July 1995 the Veteran was afforded a VA joints 
examination.  The Veteran's subjective complaints were for 
significant pain in his left leg, stiffness, aching, and 
crepitus.  The Veteran contended that he frequently had 
cramps in his lower extremities, and that his left knee used 
to lock up, but that at that time it did not frequently lock 
up.  The Veteran had difficulty going up and down stairs, and 
problems with self-mobility and ambulation.  The Veteran used 
a rubber knee brace and occasionally a cane.  Objectively, 
the examiner noted that the a muscle test showed that the 
Veteran had reduced strength on the left secondary to the 
onset of pain.  A deep tendon test showed that the Veteran 
had reduced responses in his left knee, but that there was no 
muscle atrophy.  The examiner noted that the Veteran's knee 
had swollen from 1 to 2+ at the time of the examination.  The 
Veteran had increased calcification both medial and lateral 
to the patellar tendon on the left knee.  The Veteran had 
crepitus with active range of motion and had 1+ varus and 
valgus ligamentous laxity in the left knee.  The flexion of 
the left knee was 96 degrees, extension of the left knee was 
2 degrees hyperextension.

X-rays taken of the knee from July 1995, and compared to x-
rays from August 1993, demonstrated narrowing of the femoral 
tibial joint space medially with sclerosis and mild 
osteophytic change.  There was no evidence for an acute 
fracture, dislocation or joint fluid collection.  The 
radiologists impression was that the Veteran's left knee had 
moderate degenerative change, especially in the medial 
compartment.

A December 1998 initial evaluation showed that the Veteran 
had some degenerative changes at the left knee joint.  There 
also appeared to be mild laxity on both lateral and medial 
examination.  However the Veteran could "extend fully as 
well as flex."

Progress note from private physician, Dr. J.C. L., noted that 
the Veteran received Synvisc injections, a form of 
viscosuppulmentation for treating osteoarthritis to his left 
knee three times between April and May 2001.  In April 2001 
the physician noted that the Veteran could not fully 
straighten his left knee and that he could not bend it past 
85 degrees.  He also noted that the Veteran had a bit of 
varus valgus toggle, but that it was very slight-Grade 1/2.  
The Veteran's patella tracked well and had Grade I effusion.  
In May 2001, on examination the physician noted that the 
Veteran flexion was limited to about 85-90 degrees, but that 
he could get full extension, lacking only a couple of 
degrees.  

In January 2002 the Veteran was examined by Dr. T.M. who 
noted the Veteran's left knee lacked 2 degrees of full 
extension, and that he could flex to about 80 degrees.  The 
Veteran was tender along the medial joint line, he had 
moderate effusion, and he walked with a moderate antalgic 
gait.  X-rays taken at the time of the examination showed 
severe degenerative arthritis with medial subluxation of his 
tibia and loss of the medial joint space.  The physician 
diagnosed the Veteran with severe degenerative arthritis.

The Veteran was afforded another VA joints examination in 
June 2002.  On physical examination the examiner noted that 
the left knee had slight swelling without any intraarticular 
fluid.  The range of motion was five degrees from full 
extension and approximately 90 degrees of flexion.  There was 
some anterior/posterior instability.  There was no medial 
lateral instability.  The examiner noted slight crepitation 
on motion and that the knee was somewhat stiff and motion was 
slightly uncomfortable.  The examiner's impression was that 
the Veteran had degenerative arthritis of the left knee.

A March 2002 history and physical by a private physician 
noted that the Veteran did not have ankle edema, but that he 
had mild swelling along the medial and lateral joint line of 
the left knee.  The Veteran had decreased sensation in fourth 
and fifth toes, but no tenderness along the joint lines of 
the left knee.  He had 95 degrees of flexion in his left 
knee, and crepitus on range of motion.  The physician noted 
that his gait was somewhat antalgic.  The physician's 
impression was of degenerative joint disease of the left 
knee, and he planned to provide a total left knee 
arthroplasty in March 2002.

A December 2003 letter from private physician J.M.T  noted 
that he had treated the Veteran since 1999, and that the 
Veteran had developed significant osteoarthritis changes in 
his left knee which were posttraumatic.

Instability of the Left Knee

In the April 1996 rating decision on appeal the Veteran was 
assigned a 20 percent rating for residuals of a meniscectomy 
of the left knee with instability under Diagnostic Code (DC) 
5257.

Under DC 5257, the following evaluations are assignable for 
recurrent subluxation or lateral instability of the knee: 30 
percent for severe, 20 percent for moderate and 10 percent 
for slight.  38 C.F.R. § 4.71a (2008).

As noted above, the Veteran complained of pain, instability, 
swelling, stiffness, weakness, and giving away.  However, the 
objective findings suggest, at most, overall moderate 
instability of the left knee.  In this regard, the January 
2002 private physician examination of the Veteran's x-rays 
showed that the Veteran had medial subluxation of his tibia.  
While the June 2002 VA examination report reflected a finding 
of some anterior/posterior instability, the Veteran did not 
have medial lateral instability.  Subsequent medical records 
focused on arthritis.  However, the examinations did not note 
if there was increased subluxation or instability due to 
weakness, pain, or fatigue on repetitive motion.  Therefore, 
entitlement to an initial rating in excess of 20 percent for 
instability of the right knee is not warranted.  38 C.F.R. §§ 
4.40, 4.51, 4.71a, Code 5257.  In reaching this decision, the 
Board notes that service connection has been separately 
established for the Veteran's arthritis of the left knee, as 
discussed below, and the evaluation for that disability 
contemplates loss of range of motion.  The symptoms used to 
evaluate that disability may not be used to evaluate the 
Veteran's instability.  38 C.F.R. § 4.14 (2008).

Limitation of Motion of the Left Knee

The Veteran is also rated 10 percent for arthritis of the 
left knee with limitation of motion under DC 5010 effective 
June 16, 1995.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003, which, in turn, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Diagnostic Code, a 10 percent rating is for 
assignment for each major joint affected.  A 20 percent 
rating is assigned with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitation exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  The knees are 
considered major joints.  38 C.F.R. § 4.45.

The VA General Counsel has held that a Veteran who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases for functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include with repetition or during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Under DC 5260, limitation of flexion of the leg, limitation 
of flexion to 45 degrees warrants a 10 percent rating.  A 20 
percent rating requires flexion limited to 30 degrees.  A 30 
percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension of the leg, limitation 
of extension to 15 degrees warrants a 20 percent rating.  A 
30 percent rating requires limitation of extension to 20 
degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II.

Considering the objective medical evidence of record in light 
of the above, the Board finds that an initial rating in 
excess of 10 percent for arthritis is not warranted.

Addressing limited motion, the Board notes that, 
collectively, the above evidence reveals that the Veteran has 
had almost normal extension (with the June 2002 VA 
examination giving the greatest limitation of extension as 
five degrees from full extension), which would not warrant a 
compensable rating under Diagnostic Code 5261.  Moreover, 
while there is some limitation of flexion of the right knee-
80 degrees in January 2002 - such has not been shown to be to 
an extent that would warrant a compensable rating under 
Diagnostic Code 5260.  Unfortunately, the medical evidence 
for this period prior to the Veteran's total left knee 
replacement does not contemplate further limitation of motion 
due to the DeLuca factors, and the Board must make the 
determination based on the evidence of record.  Thus (per 38 
C.F.R. § 4.71a, Diagnostic Code 5003), no more than a 10 
percent rating is warranted.  While the Board is aware of the 
Veteran's complaints of pain, weakness, and stiffness, the 
objective evidence does not show these factors to be so 
disabling as to warrant even the minimal compensable rating 
under Diagnostic Code 5260, much less the next higher, 20 
percent rating under that diagnostic code.  Also for the 
reasons noted above, there is no basis for assignment of 
separate ratings for limited flexion and extension.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating arthritis 
of the left knee, but finds that no higher rating is 
assignable.  The Veteran has never demonstrated or been 
diagnosed with ankylosis of the left knee, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum.  Therefore, 38 C.F.R. § 4.71a, DCs 5256, 
5258, 5262, and 5263 are not for application.

Consideration under 38 C.F.R. § 4.59, which indicates that, 
with any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  Medical evidence did 
indicate that the Veteran had crepitus on motion of his left 
knee; however, as the Veteran is already rated at the minimum 
compensable rating for the joint, 38 C.F.R. § 4.59 does not 
entitle him to an increase.

Under these circumstances, the Board must conclude that the 
criteria for a rating in excess of a combined 30 percent, for 
arthritis and for instability of the left knee, have not been 
met at any point.  The record does not show persistent 
symptoms that more nearly approximate the criteria for a 
combined evaluation higher than 30 percent at any time since 
the date of claim on June 16, 1995.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Additionally, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's left knee disabilities.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

C.  Residuals (Scars)

The Veteran has also noted, through his representative, that 
he had a scar on his left knee prior to his knee replacement 
surgery, and that his current left knee scar is from both the 
meniscectomy and the total knee replacement.  As such, the 
Board will consider whether the Veteran is entitled to any 
additional ratings for his scar, both prior to January 27, 
2004, and after March 1, 2005.

Rating criteria

The rating criteria for skin disorders were revised twice 
during the pendency of this appeal, effective August 30, 2002 
and effective October 23, 2008.  Even though the criteria 
have been rephrased, the elements to be considered in 
determining the degree of disability of the Veteran's left 
knee scars are essentially unchanged.  The Board finds that 
its consideration of both the revised and old criteria is 
therefore not prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the Veteran's claim for an increased rating was 
filed prior to August 30, 2002 and October 23, 2008, the 
Board will consider the regulations in effect both prior to 
August 30, 2002 and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3- 
2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Under the criteria in effect prior to August 30, 2002, a 10 
percent disability evaluation is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  The 10 percent evaluation is the maximum schedular 
rating contemplated under Diagnostic Code 7804.

A 10 percent disability evaluation is warranted for 
superficial scars, which are poorly nourished, and subject to 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

Scars may be evaluated on the basis of any associated 
limitation of function of the body part, which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the revised criteria in effect August 30, 2002, 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

Effective October 23, 2008, burn scars or scars due to other 
causes, not of the head, face, or neck, that are superficial 
and nonlinear covering areas of 144 square inches (929 sq. 
cm.) or greater are rated a maximum 10 percent disabling 
under Diagnostic Code 7802.  Diagnostic Code 7803 has been 
eliminated as of October 23, 2008.  Scars that are unstable 
or painful receive a compensable rating under Diagnostic Code 
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Unlike, 
prior to October 23, 2008, the Diagnostic Code provides for 
higher compensable ratings for multiple unstable or painful 
scars.  Under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent rating; three or 
four scars that are unstable or painful warrant a 20 percent 
rating; and five or more scars that are unstable or painful 
warrant a maximum 30 percent rating.  Other scars (including 
linear scars) and other effects of scars evaluated under 
Diagnostic Codes 7800, 7801, 7802, and 7804 are rated under 
Diagnostic Code 7805, under which any disabling effect(s) not 
considered in a rating provided under Diagnostic Codes 7800- 
7804 are evaluated under an appropriate diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective October 
23, 2008).

Prior to January 27, 2004

Though the Veteran was granted service connection for the 
residuals of his left knee meniscectomy, any scars from that 
surgery were not rated.  The rating decision that granted the 
Veteran service connection in November 1969 noted the four 
inch C-shaped scar on the medial aspect of the left knee but 
a diagnostic code and rating were not assigned.

Service treatment records do not indicate that the Veteran's 
left knee scar (post arthorotomy) was tender, had 
ulcerations, or limited the movement of his knee. 

An October 1969 VA examination noted the Veteran's C-shaped 
scar and that the Veteran had a normal range of motion.  A 
July 1973 VA examination noted a 7 cm postoperative scar that 
was non-tender and non-adherent.  The Veteran also had a 
normal range of motion at that time.

In December 1987 the Veteran underwent an arthroscopy, 
synovectomy, and chondoplasty of his left knee.  There was no 
mention in the operative report of the prior scar or 
subsequent scarring.

The Veteran's July 1995 VA examination did not mention the 
scar on the Veteran's left knee; however, under deformities 
the examiner noted increased calcification.  The Veteran's 
flexion range of motion in his left knee was limited to 96 
degrees. 

Other medical treatment records contained in the claims file, 
both VA and private, did not indicate that the Veteran's left 
knee scar was unstable, painful, or associated with the 
underlying tissue.

Prior to January 27, 2004 the Veteran had a four-inch C-
shaped scar on his knee from his meniscectomy, which 
according to medical evidence contained in the claims folder, 
was not unstable or prone to ulceration, was not painful to 
palpation, and was not associated with the underlying tissue.  
There is also no indication that the Veteran's scar limited 
the range of motion in his knee.  In fact, the earliest 
examinations of the Veteran indicated that, with the scar, 
the Veteran had a normal range of motion in his left knee.  
In applying this information to the diagnostic criteria 
above, which require (through all changes in criteria) 
ulceration, pain to palpation, the scar to be at least more 
than 6 square inches in size, or the scar to be associated 
with limitation of function, for a compensable rating to be 
warranted, the Veteran's left knee scar did not meet the 
criteria for a compensable rating.  As such, the Board finds 
that for the period prior to January 27, 2004, the Veteran's 
left knee scar did not warrant a compensable rating under any 
of the aforementioned diagnostic code criteria for skin 
disorders.

From March 1, 2005

On January 27, 2004 the Veteran underwent a total left knee 
replacement.  According to the December 2006 VA scar 
examination, the physician who performed the Veteran's left 
knee replacement used the same route for that surgical 
procedure as the one used in 1969.  As such the examiner 
noted that the current scar is not distinguishable from the 
scar created in 1969.  The examination noted that the 
Veteran's scar is approximately 9 inches and .25 inches in 
diameter.  There was minimal discomfort on examination of the 
scar at that time.  The scar did not adhere to underlying 
tissue, and was stable.  There was no inflammation or edema 
of the scar.  The examiner noted that the Veteran had 
limitation of motion to about 90 degrees, but did not 
associate this with the scar.

The Veteran was afforded a second VA scars examination in 
August 2008.  This examiner noted that the Veteran's scar is 
on his left knee medial to the patella, and in length running 
8 inches.  In width, the duration of the scar, the usual 
width is 1/2 cm but it is 1 cm at a very small length of about 
less than 1 cm in length.  Only in his short segment is it 1 
cm wide.  There is no pain to the scar on examination, and 
the scar did not adhere to the underlying tissue.  There was 
no irregularity of the scar, atrophy, shining, or scaliness.  
There was no ulceration or breakdown, and no frequent loss of 
covering of the scar.  The examiner noted that the scar was 
superficial, and not deep.  There was no inflammation, edema, 
or keloid formation.  There was no area of inflexibility to 
the skin in the area of the scar.  There was no limitation of 
motion or limitation of function caused by the scar.  The 
Veteran stated that there was no functional impairment caused 
by the scar.

VA treatment records from March 1, 2005 on, contained in the 
claims file, do not show treatment for the Veteran's left 
knee scar.

From March 1, 2005 the Veteran had a nine-inch J-shaped scar 
on his knee which was indistinguishable between his 1969 
meniscectomy and his 2004 left knee replacement.  According 
to medical evidence contained in the claims folder, the 9-
inch scar was not unstable or prone to ulceration, was not 
associated with the underlying tissue, and was superficial.  
There is also no indication that the Veteran's scar limited 
the range of motion or function in his knee.  The Veteran 
reported pain along the scar in statements.  The December 
2006 VA examiner noted that there was "minimal discomfort" 
on examination of the scar.  Two years later, the August 2008 
examiner noted that there was no pain on palpation of the 
scar.  The diagnostic criteria above, in conjunction with the 
facts from this case, requires (through all changes in 
criteria) ulceration, pain to palpation, the scar to be at 
least more than 6 square inches in size, or the scar to be 
associated with limitation of function, for a compensable 
rating to be warranted.  

The only evidence that would warrant the Veteran a 
compensable rating is the December 2006 "minimal 
discomfort" the Veteran felt upon examination of his scar.  
However, the newest evidence of record, the August 2008 
examination, noted that the Veteran did not have pain on 
palpation of his scar.  The language used in the rating 
criteria in effect prior to August 30, 2002 allowed a 10 
percent disability evaluation for superficial scars which are 
"tender and painful on objective demonstration."  Under the 
revised criteria from August 30, 2002, the scar needed to be 
"painful on examination" for a 10 percent rating.  .Lastly, 
under the criteria effective October 23, 2008, a scar must be 
"unstable or painful" for a compensable rating.  As such, 
resolving doubt in the veteran's favor, the Board finds that 
for the period from March 1, 2005, the Veteran's left knee 
scar warrants a 10 percent rating.


ORDER

1.  New and material evidence having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and to this extent only the appeal is 
granted.

2.  New and material evidence having been received, the claim 
for entitlement to service connection for tinnitus is 
reopened, and to this extent only the appeal is granted.

3.  Entitlement to an increased rating for left knee 
disability, rated as 20 percent for subluxation and 
instability (and rated in combination as 30 percent 
disabling), for the period prior to January 27, 2004, is 
denied.

4.  Entitlement to an increased rating for left knee 
disability, rated as 10 percent for arthritis (and rated in 
combination as 30 percent disabling), for the period prior to 
January 27, 2004, is denied

5.  Entitlement to an additional compensable rating for a 
superficial scar to the left knee, for the period prior to 
January 27, 2004, is denied.

6.  Entitlement to a separate 10 percent rating for a scar to 
the left knee, for the period beginning March 1, 2005, is 
granted


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

A.  Hearing Loss and Tinnitus

While the Veteran was able to supply new and material 
evidence to reopen his claims for bilateral hearing loss and 
tinnitus, the credibility of the evidence is now for 
consideration, and there is not sufficient evidence to show 
that the Veteran's hearing loss and tinnitus disabilities are 
related to his service.

In this regard, the July 1995 VA audio examination reported 
audiometric studies, but did not interpret the results.  The 
Veteran was last afforded audiology testing in September 2005 
by the Erie VAMC.  As such, on remand, the Veteran should be 
afforded a VA audiology examination, to include: 
interpretation of the 1995 results, a new audio examination, 
and opinions as to the relationship between the Veteran's 
hearing loss and his service, and the relationship between 
the Veteran's tinnitus and his hearing loss and/or his 
service.

B.  Increased Rating for Left Total Knee Replacement from 
March 1, 2005

As noted above, though the Veteran's disability on appeal was 
characterized by the Board in the April 2006 Remand as only 
for entitlement to an increased rating for the time period 
prior to January 27, 2004, the Veteran's claim has been 
continuously on appeal (and his current 30 percent evaluation 
for a total left knee replacement does not reflect the 
highest possible rating under the assigned diagnostic code); 
and as such, an analysis for an increased rating for the time 
period after March 1, 2005 is also required.  As the 
Veteran's claim was mischaracterized by the Board in April 
2006, the RO has not yet adjudicated the issue of the 
Veteran's claim for the time period after March 1, 2005.

Additionally, the June 2002 VA joint examination was the last 
examination the Veteran was afforded in regards to his left 
knee disability.  The Veteran underwent a total knee 
replacement in January 2004, and has not had an updated VA 
examination since, which would provide evidence regarding how 
this surgery impacted the Veteran's left knee disability.  On 
remand the Veteran should be provided with an updated VA 
joints examination.

The Veteran should be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

C.  Other Conclusions

Since the Board has determined that examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with 
reopened claim, the claim will be denied.  38 C.F.R. 
§ 3.655(b) (2008).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
bilateral hearing loss, tinnitus, and left 
knee disability since February 2005.  
After securing any necessary releases, 
such records should be requested.  In 
addition, any pertinent VA treatment 
records dating since October 2006 should 
be obtained.  All records which are not 
duplicates of those already in the claims 
file should be associated with the claims 
file.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of any current bilateral 
hearing loss, and to provide an opinion as 
to the possible relationship to service.

The VA audiological examination should 
also determine the nature and extent of 
any current tinnitus, and provide for an 
opinion as to the possible relationship 
between the Veteran's tinnitus and service 
or his bilateral hearing loss.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
audiological examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss or tinnitus is 
related to an incident of the Veteran's 
military service, including noise 
exposure.  All indicated studies and tests 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should provide a rationale 
for the conclusions reached.

4.  Schedule the Veteran for a VA joint 
examination in order to ascertain the 
current severity of his left knee 
disability.  The Veteran's claims file 
should be provided to and be reviewed by 
the examiner in conjunction with the 
examination.

The examiner should conduct a thorough 
orthopedic examination of the left knee, 
and should document any limitation of 
motion, including any limitation of motion 
due to pain, expressed in terms of full 
extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, or 
locking.

The examiner should also describe any 
functional loss pertaining to the left 
knee, and should evaluate any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms, including muscle atrophy.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

5.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


